Citation Nr: 0315799	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
hiatal hernia with gastroesophageal reflux disease/peptic 
ulcer, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 RO decision, which assigned a 30 
percent rating for the service-connected hiatal hernia with 
gastroesophageal reflux disease/peptic ulcer, effective on 
May 20, 1999.  



REMAND

In connection with his claim for an increased rating, the 
veteran underwent a VA examination in February 2000; however, 
the Board deems that this examination was not adequate for 
rating purposes.  

For example, the examination report indicates that the 
veteran suffered from hematemesis and melena "several times 
in the past."  It is not clear to what extent he experienced 
these symptoms.  

Additionally in the examination report, the examiner notes, 
in regard to the veteran's general health, that there was 
anemia.  In contrast, the examiner also indicates that a 
complete blood count (CBC) was performed and was within 
normal limits.  The examiner diagnosed the veteran with 
hiatal hernia with reflux and chronic spastic duodenitis, but 
the degree of impairment of health (i.e., moderate or severe) 
is not reflected in the report.  

The Board also notes that the VA outpatient records, dated 
from January 1999 to July 2000, which were associated with 
the claims file after the VA examined the veteran in February 
2000, show that the veteran's reflux was both mild and 
severe.  

In view of the foregoing, it is the Board's judgment that an 
updated medical examination is needed to determine the 
current severity of the veteran's service-connected hiatal 
hernia with gastroesophageal reflux disease/peptic ulcer.  

In addition to affording the veteran another VA examination, 
the RO should obtain any additional recent treatment records 
of the veteran pertaining to his service-connected 
disability.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for his 
gastrointestinal disorder since the 
February 2000 VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal examination 
to determine the nature and current 
severity of the service-connected hiatal 
hernia with gastroesophageal reflux 
disease/peptic ulcer.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be performed.  In particular, the examiner 
should indicate in the examination report 
whether the veteran suffers from symptoms 
of pain, vomiting, material weight loss 
and hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of health.  

3.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim.  
The veteran must be afforded the requisite 
time, mandated by 38 U.S.C. § 5103(b), in 
which to respond to any notices.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for increase.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

